[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [CHRISTLEY] (FORD) (NADER)
CRIMINAL LAW/EXTRADITION:
R.C. 2963.06 authorizes the extradition of an individual who commits an act in Ohio which constitutes a criminal offense in the demanding state. As such, it stands as an express exception to the requirement of flight set forth in R.C.2963.03.
EXTRAORDINARY WRITS:
A petition for a writ of habeas corpus becomes moot if the petitioner is released prior to its adjudication.